Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 56, and 57 and dependent claims 42-55 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 41, 56, and 57 state “applying the encoder model to an output of the decoder model; and applying the decoder model to an output of the encoder model.”  Examiner was unable to find where the specification discloses applying the output of a decoder model to the encoder model, and the encoder model output to the decoder model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 52, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”).
As per claim 41, Kim discloses a system for generating a synthetic video (Kim, abstract), the system comprising:
one or more memory units for storing instructions (Kim, Section 3, “Experimental Result”); and
one or more processors configured to execute the instructions to perform operations (Kim, Section 3, “Experimental Result”, where the experiments are run on a computer) comprising:
using a sequence of training images from a video to train an encoder model to generate synthetic difference images (Kim, Section 1, 2nd to last paragraph, “residual frames are created by taking differences between two successive frames, and are trained for evolving pixel values in the next frames”, where the residual frames map to difference images, and Figure 1 and Section 2.1, where the RFE (residual frame encoder) is used to input residual frames in the model (LSTM) training step);
 using a sequence of training difference images derived from the video to train a decoder model to generate synthetic images (Kim, Section 2.2, where the decoder generates each future frame using a residual frame and Fig. 3 and Section 3, where a series of future frames is generated from residual frames using a decoder running the algorithm, where this maps to forward-step decoding).
Kim doesn’t disclose but Xue discloses starting from a seed image or a seed difference image, generating a sequence of synthetic images by iteratively:
applying the encoder model to an output of the decoder model (Xue, Figure 3 and Section 4.2, where the motion decoder outputs a difference image, and this image is applied to the motion encoder model in (a)); and
applying the decoder model to an output of the encoder model (Xue, Figure 3 and Section 4.2, where the results of the motion encoder make their way through the neural network and eventually through the motion decoder) 
.  Kim and Xue are analogous since both of them are dealing with the generation of synthetic video using encoder and decoder neural networks.. Kim provides a way of using a sequence of difference images derived from a video to train a decoder model to generate synthetic images. Xue provides a way of generating synthetic video by applying output of a decoder model to an encoder model, then applying its output to the decoder model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate applying decoder output to an encoder, then applying that output to a decoder as taught by Xue in order to decompose video motion in a layer-wise manner (Xue, Section 4.1, first two paragraphs).

As per claim 52, claim 41 is incorporated and Kim in view of Xue discloses wherein the encoder model comprises at least one of a recurrent neural network (RNN) model, a generative adversarial network (GAN) model, an RNN-GAN model, a convolutional neural network model, or a long short-term memory model (Kim, abstract, where the encoder model is a CNN).

As per claim 54, claim 41 is incorporated and Kim doesn’t disclose but Xue discloses generating the seed difference image by performing at least one of a forward-step encoding or a backward-step encoding using the encoder model (Xue, Section 3.1, where the difference image is predicted from the initial image; this maps to forward-step encoding).
See claim 41 rejection for reason to combine.

As per claim 56, the limitations of this claim substantially correspond to the limitations of claim 41, thus they are rejected on similar grounds.

Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”) and in further view of Vondrick et a. (NPL “Generating videos with scene dynamics”).
As per claim 42, claim 41 is incorporated and Kim in view of Xue doesn’t disclose but Vondrick discloses generating synthetic video by adding a background to individual ones of the sequence of synthetic images (Vondrick, abstract and Section 1, third paragraph, where a generative adversarial network is used to separate the scene’s foreground from its background and generate video).  
Kim in view of Xue teaches generating video using a model trained partly from a series of frame differences and Vondrick teaches generating video using a model trained using normalized frames.  Kim in view of Xue contains a “base” process of generating video using a model trained partly from a series of frame differences.  Vondrick contains a “comparable” process of generating video using a model trained using normalized frames that has been improved in the same way as the claimed invention.  Vondrick’s known “improvement” could have been applied in the same way to the “base” process of Kim and the results would have been predictable. Furthermore, both Kim in view of Xue and Vondrick use and disclose similar system functionality (i.e. video generation using a trained neural network model which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 44, claim 42 is incorporated and Kim in view of Xue doesn’t disclose but Vondrick discloses the operations further comprising 
generating a background image using a neural network model, and 
wherein adding a background comprises combining the generated background image with the individual ones of the sequence of synthetic images (Vondrick, abstract and Section 1, third paragraph, where the generative model determines which objects move (are foreground) and which objects don’t (are background)).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”) and in further view of Vondrick et a. (NPL “Generating videos with scene dynamics”) and in further view of Lv et al. (US PGPUB 20190057509).
As per claim 43, claim 42 is incorporated and Kim in view of Xue and Vondrick doesn’t disclose but Lv discloses wherein adding a background comprises using a machine learning model to perform at least one of adjusting a color channel, adjusting a luminance channel, detecting edges, or detecting image features (Lv, [0045], where combining the synthetic foreground video objects with the static background includes adding target RGB color to the scene).
Kim in view of Xue and Vondrick teaches generating video using a model trained partly from a series of frame differences on normalized images and Lv teaches adjusting a color channel via the neural network in the generated video.  Kim in view of Xue and Vondrick contains a “base” process of generating video using a model trained partly from a series of frame differences.  Lv contains a “comparable” process of Lv teaches adjusting a color channel via the neural network in the generated video that has been improved in the same way as the claimed invention.  Lv’s known “improvement” could have been applied in the same way to the “base” process of Kim in view of Xue and Vondrick and the results would have been predictable. Furthermore, both Kim in view of Xue and Vondrick and Lv use and disclose similar system functionality (i.e. processing of video data which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”) and in further view of Vondrick et a. (NPL “Generating videos with scene dynamics”) and in further view of Ross (US PGPUB 20180199066).
As per claim 45, claim 42 is incorporated and Kim in view of Xue and Vondrick doesn’t disclose but Ross discloses storing the synthetic video in a database (Ross, [0051]-[0052], where the encoder/decoder is stored in a database and can be fetched on demand using an ID).
 Kim in view of Xue and Vondrick teaches generating synthetic video using an autoencoder model and generating a seed image and Ross teaches background subtraction using object recognition.  Kim in view of Xue and Vondrick contains a “base” process of generating synthetic video using an autoencoder model and generating a seed image.  Ross contains a “comparable” process of background subtraction using object recognition that has been improved in the same way as the claimed invention.  Ross’s known “improvement” could have been applied in the same way to the “base” process of Kim in view of Xue and Vondrick and the results would have been predictable and resulted in the ability to create small compressed image files while preserving data quality upon decompression. Furthermore, both Kim in view of Xue and Vondrick and Ross use and disclose similar system functionality (i.e. processing of video data which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”) and in further view of Vondrick et a. (NPL “Generating videos with scene dynamics”) and in further view of Hu et al. (US PGPUB 20180173958).
As per claim 46, claim 42 is incorporated and Kim in view of Xue and Vondrick doesn’t disclose but Hu discloses the operations further comprising transmitting the synthetic video to a remote device (Hu, Fig. 1 and [0028], where the system interacts with the client remotely, where the client will send a video and the system will return a similar video).
Kim in view of Xue and Vondrick and Hu are analogous since both of them are dealing with the generation of synthetic video using encoder and decoder neural networks.. Kim in view of Xue and Vondrick provides a way of using a sequence of difference images derived from a video to train a decoder model to generate synthetic images. Hu provides a way of receiving data from a remote device via an interface, and returning processed data back to the remote device that has been improved in the same way as the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate transmitting synthetic video to a remote server as taught by Hu to the base process as taught by Kim in view of Xue and Vondrick which would result in the ability to process video data and create synthetic video data via a remote server.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”) and in further view of Van den Oord et al. (NPL “Conditional image generation with pixelcnn decoders”).
As per claim 53, claim 41 is incorporated and Kim in view of Xue doesn’t disclose but Van den Oord discloses wherein the decoder model comprises at least one of a recurrent neural network (RNN) model, a generative adversarial network (GAN) model, an RNN-GAN model, a convolutional neural network model, or a long short-term memory model (Van den Oord, abstract, where the decoder is a CNN). 
 Kim in view of Xue and Van den Oord are analogous since both of them are dealing with synthetic image generation. Kim in view of Xue provides a way of generating video using a model trained partly from a series of frame differences. Van den Oord provides a way of using a decoder in an autoencoder that is a CNN for generating synthetic images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of CNN decoders taught by Van den Oord into the modified invention of Kim in view of Xue such that the system will be able to model diverse, multimodal images (Van den Oord, Section 2.4).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL “Long-term video generation with evolving residual video frames”) in view of Xue (NPL “Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”) and in further view of Ross (US PGPUB 20180199066).
As per claim 55, claim 41 is incorporated and Kim in view of Xue doesn’t disclose but Ross discloses storing the encoder model or the decoder model in a model storage (Ross, [0051]-[0052], where the encoder/decoder is stored in a database and can be fetched on demand using an ID).  
See claim 45 rejection for reason to combine.

Allowable Subject Matter
Claims 47 and 57 and dependent claims 48-51 and 58-60 are objected to as being dependent upon a rejected base claim or rejected under 35 U.S.C. 112(a), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or the 112(a) rejection is fixed.
The prior art of record fails to teach or suggest normalizing the sequence of training images; and
generating the sequence of training difference images by performing a method of image subtraction on the normalized sequence of training images in the context of claims 47 and 57.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619